ARMED SERVICES BOARD OF CONTRACT APPEALS

  Appeals of -                                    )
                                                  )
  United Capital Investments Group, Inc.          ) ASBCA Nos. 62554, 62702
                                                  )
  Under Contract No. SPE605-18-D-9504             )

  APPEARANCE FOR THE APPELLANT:                       Nick R. Hoogstraten, Esq.
                                                       Peckar & Abramson, P.C.
                                                       Washington, D.C.

  APPEARANCES FOR THE GOVERNMENT:                     Daniel K. Poling, Esq.
                                                       DLA Chief Trial Attorney
                                                      Alex M. Mayfield, Esq.
                                                      Yevgeniy P. Malashenok, Esq.
                                                       Trial Attorneys
                                                       DLA Energy
                                                       Fort Belvoir, VA

                                 ORDER OF DISMISSAL

         The dispute has been settled. The appeals are dismissed with prejudice.

         Dated: April 1, 2022



                                                ELIZABETH WITWER
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 62554, 62702, Appeals of United
Capital Investments Group, Inc., rendered in conformance with the Board’s Charter.

       Dated: April 1, 2022


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals